Name: Commission Regulation (EC) No 2728/1999 of 20 December 1999 amending Annexes I, II and III to Council Regulation (EEC) No 2377/90 laying down a Community procedure for the establishment of maximum residue limits of veterinary medicinal products in foodstuffs of animal origin (Text with EEA relevance)
 Type: Regulation
 Subject Matter: health; NA;  deterioration of the environment;  animal product;  foodstuff
 Date Published: nan

 Avis juridique important|31999R2728Commission Regulation (EC) No 2728/1999 of 20 December 1999 amending Annexes I, II and III to Council Regulation (EEC) No 2377/90 laying down a Community procedure for the establishment of maximum residue limits of veterinary medicinal products in foodstuffs of animal origin (Text with EEA relevance) Official Journal L 328 , 22/12/1999 P. 0023 - 0034COMMISSION REGULATION (EC) No 2728/1999of 20 December 1999amending Annexes I, II and III to Council Regulation (EEC) No 2377/90 laying down a Community procedure for the establishment of maximum residue limits of veterinary medicinal products in foodstuffs of animal origin(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2377/90 of 26 June 1990 laying down a Community procedure for the establishment of maximum residue limits of veterinary medicinal products in foodstuffs of animal origin(1), as last amended by Commission Regulation (EC) No 2593/1999(2), and in particular Articles 6 and 8 thereof;(1) Whereas, in accordance with Regulation (EEC) No 2377/90, maximum residue limits must be established progressively for all pharmacologically active substances which are used within the Community in veterinary medicinal products intended for administration to food-producing animals;(2) Whereas maximum residue limits should be established only after the examination within the Committee for Veterinary Medicinal Products of all the relevant information concerning the safety of residues of the substance concerned for the consumer of foodstuffs of animal origin and the impact of residues on the industrial processing of foodstuffs;(3) Whereas, in establishing maximum residue limits for veterinary medicinal products in foodstuffs of animal origin, it is necessary to specify the animal species in which residues may be present, the levels which may be present in each of the relevant meat tissues obtained from the treated animal (target tissue) and the nature of the residue which is relevant for the monitoring of residues (marker residue);(4) Whereas, for the control of residues, as provided for in appropriate Community legislation, maximum residue limits should usually be established for the target tissues of liver or kidney; whereas, however, the liver and kidney are frequently removed from carcasses moving in international trade, and maximum residue limits should therefore also always be established for muscle or fat tissues;(5) Whereas, in the case of veterinary medicinal products intended for use in laying birds, lactating animals or honey bees, maximum residue limits must also be established for eggs, milk or honey;(6) Whereas flunixin, cefalexin, flumequine, meloxicam and tiamulin should be inserted into Annex I to Regulation (EEC) No 2377/90;(7) Whereas butafosfan, eucalyptus globulus, furosemide, echinacea, cupressi aetheroleum, crataegus, cefalonium, carlinae radix, cardiospermum halicacabum, turnera diffusa, calendula officinalis, euphrasia officinalis, boldo folium, bellis perennis, artemisia abrotanum, arnicae radix, arnica montana (arnicae flos, arnicae planta tota), aloes, Barbados, Capae, their standardised dry extract, preparations thereof, allium cepa, ailanthus altissima, agnus Castus, aesculus hippocastanum, camphora, lobaria pulmonaria, syzygium cumini, solidago virgaurea, silybum marianum, serenoa repens, prunus laucerasus, okoubaka aubrevillei, viscum album, symphyti radix, lidocaine, hamamelis virginiana, lachnanthes tinctoria, hypericum perforatum and ginkgo biloba and harpagophytum procumbens and lavandulÃ ¦ Ã ¦theroleum and ginseng should be inserted into Annex II to Regulation (EEC) No 2377/90;(8) Whereas, in order to allow for the completion of scientific studies, tiamulin, spectinomycin, doramectin, mebendazole, propetamphos, metamizole, abamectin, cefalonium and rafoxanide should be inserted into Annex III to Regulation (EEC) No 2377/90;(9) Whereas a period of 60 days should be allowed before the entry into force of this Regulation in order to allow Member States to make any adjustment which may be necessary to the authorisations to place the veterinary medicinal products concerned on the market which have been granted in accordance with Council Directive 81/851/EEC(3), as last amended by Directive 93/40/EEC(4), to take account of the provisions of this Regulation;(10) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Veterinary Medicinal Products,HAS ADOPTED THE FOLLOWING REGULATION:Article 1Annexes I, II and III to Regulation (EEC) No 2377/90 are hereby amended as set out in the Annex hereto.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from the 60th day following its publication.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 December 1999.For the CommissionErkki LIIKANENMember of the Commission(1) OJ L 224, 18.8.1990, p. 1.(2) OJ L 315, 9.12.1999, p. 26.(3) OJ L 317, 6.11.1981, p. 1.(4) OJ L 214, 24.8.1993, p. 31.ANNEXA. Annex I to Regulation (EEC) No 2377/90 is amended as follows:1. Anti-infectious agents1.2. Antibiotics1.2.2. Quinolones">TABLE>"1.2.3. Quinolones">TABLE>"1.2.8. Pleuromutilines">TABLE>"4. Anti-inflammatory agents4.1. Nonsteroidal anti-inflammatory agents4.1.2. Fenamate group derivates">TABLE>"4.1.4. Oxicam derivatives">TABLE>"B. Annex II to Regulation (EEC) No 2377/90 is amended as follows:2. Organic compounds">TABLE>"4. Substances used in homeopathic veterinary medicinal products">TABLE>"6. Substances of vegetable origin">TABLE>"C. Annex III to Regulation (EEC) No 2377/90 is amended as follows:1. Anti-infectious agents1.2. Antibiotics1.2.4. Cephalosporins">TABLE>"1.2.5. Aminoglycosides">TABLE>"1.2.14. Pleuromutilines">TABLE>"2. Antiparasitic agents2.1. Agents acting against endoparasites2.1.2. Benzimidazoles and pro-benzimidazoles">TABLE>"2.1.6. Salicylanilides">TABLE>"2.2. Agents acting against ectoparasites2.2.4. Organophosphates">TABLE>"2.3. Agents acting against endo- and ectoparasites2.3.1. Avermectins">TABLE>"5. Anti-inflammatory agents5.1. Nonsteroidal anti-infammatory agents5.1.3. Pyrazolone derivatives">TABLE>"